Title: From George Washington to the Board of War, 5 June 1780
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Morris Town 5th June 1780

I have been successively honored with your favors of the 19th—24th—25th—26th—and 30th ulto with the several enclosures to which they refer.
I am at a loss to know the meaning of the Board in transmitting the representation of the inhabitants of Northumberland in favr of Colo. Weltner—It appears by Govr Reeds letter that there has been one complaining of his Conduct. The one seems a counterpoise to the other.
I had really forgot the application of Genl St Clair in favr of Doctor Pausch, but I immediately gave directions to the Commissary General of prisoners to send him in upon parole, with Ensign Hamilton and Colo. Connolly’s son.
I have written to Genl Knyphausen and ask’d permission to negotiate the Bills, put into Mr Pintards hands, in New York—I do not conceive that he will refuse, as we indulge them in a similar priviledge.
I have confirmed the sentence of the Court Martial against Capt. Lieut. Godfrey, and shall direct the Adjt Genl to transmit you an extract from Genl Orders. I would beg leave to suspend my determination upon Capt. Coren’s untill I hear again from the Board—It appears by the proceedings that the Court have recommended reinstating him—Had this been his first offence, there might not perhaps have been much difficulty in the matter, but nothing but the most urgent occasion for his services can justify the measure, as he has been once before cashierd—I have been informed that he is extremely useful in the Elaboratory, and I would therefore leave it with the Board and Colo. Flowers to say whether he can be dismissed without materially injuring and

impeding our preparations at this time—If he can, I am clearly of opinion, that his sentence does not, on any other ground admit of mitigation.
You will be pleased to forward the enclosed to Genl Gates by a safe opportunity.
I received the Commissions for the Artille[r]y and for the Massachusetts line and have delivered them to the Corps to which they belong—I ⟨have the honour to be &c.

G. Washington.⟩

